Appeal from an order and judgment (one paper) of the Supreme Court, Erie County (Kevin M. Dillon, J.), entered October 5, 2006. The order and judgment, among other things, granted the motion of defendant Mary Dankert for leave to reargue and, upon reargument, granted that part of the motion of defendants Mary Dankert, Paul North and Norm Peters for summary judgment dismissing the complaint against defendant Mary Dankert.
It is hereby ordered that the order and judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Lowman v Dankert (39 AD3d 1273 [2007]). Present—Scudder, P.J., Hurlbutt, Green and Pine, JJ.